ETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/20201 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the phrase “wherein the compound”.  Applicants are advised to amend this phrase to recited “wherein the at least one compound”. Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  Claim 17 recites “dye(s)”. However, claim 1 recite that the ink composition comprises a “dye”. Accordingly, it is suggested that claim 17 be amended to recite “dye”. Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  Claim 18 recites “dye(s)”. However, claim 1 recite that the ink composition comprises a “dye”. Accordingly, it is suggested that claim 17 be amended to recite “dye”. Appropriate correction is required.


Claim 21 is objected to because of the following informalities:  Claim 21 recites the phrase “wherein the compound”.  Applicants are advised to amend this phrase to recited “wherein the at least one compound”. Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  Claim 22 recites the phrase “wherein the compound”.  Applicants are advised to amend this phrase to recited “wherein the at least one compound”. Appropriate correction is required.

Claim 26 is objected to because of the following informalities:  Claim 26 recites the phrase “wherein the compound”.  Applicants are advised to amend this phrase to recited “wherein the at least one compound”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 17 recites “The process according to claim 3, wherein the dye(s) and/or pigment(s) are selected from the group consisting of C.I. solvent dyes and C.I. pigments” which renders the scope of the claim confusing given that claim 3 is currently canceled and therefore it is unclear which claim, claim 17 depends from. In the interests of compact prosecution, pending rectification/clarification of the above, claim 17 will be treated as depending from claim 1. Furthermore, it is noted that claim 17 recites the phrase “the dye(s) and/or pigment(s)” for which there is no antecedent basis given that claim 1 has been amended to recite “a dye”.

Claim 18 recites “The process according to claim 3, comprising 0.05% to 25% by weight of dye(s) of the total weight of the ink composition” which renders the scope of the claim confusing given that claim 3 is currently canceled and therefore it is unclear which claim, claim 18 depends from. In the interests of compact prosecution, pending rectification/clarification of the above, claim 18 will be treated as depending from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-2, 6-7, 10-24, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goustiaux et al (US 2010/0028632) in view of Lchmann et al (US 2005/0183628).

Regarding claim 1, Goustiaux et al discloses a process for marking a substrate by spraying an ink composition onto a substrate by continuous deflected jet technique, where the ink composition is liquid at ambient temperatures (Abstract and [0162]-[0163]). The ink composition comprises a combination of ethylal and ketones such as methyl ethyl ketone (MEK) ([0053-[0056], [0061], [0120], [0123], and [0127]). The total amount of the solvent is 50 to 90 wt. % of the ink composition, within the recited range of 30 to 90 wt. % ([0122]). Given that reference discloses that the solvent is substantially free of water, it is clear that the disclosure of the reference encompasses an embodiment where the ink composition does not contain water as recited in the present claims ([0115]). 

While the reference discloses that ink composition comprises conductive salt, the reference does not disclose that the ink composition comprises 0.2 to 4 wt. % of an ionic liquid as recited in the present claims ([0156]-[0157]).
Lchmann et al discloses a solvent-borne ink composition comprising an ionic liquid as a dispersing additive, where the ionic liquids have a melting point below about 100 ºC (Abstract, [0027]-[0028], and [0037]). The reference discloses that the ionic liquid has an organic cation such as an imidazolium cations, ([0046] and [0049] – Formula (8)), i.e.

    PNG
    media_image1.png
    174
    218
    media_image1.png
    Greyscale
,
and inorganic anions such as halides and hexafluorophosphates ([0036]). The amount of the ionic liquid added to the ink composition is from 0.3 to 5 wt. % of the ink composition, overlapping the recited range of 0.2 to 4 wt. % ([0056]). The reference discloses that the combination of the ionic liquid as a secondary dispersant in combination with primary dispersant results in a synergistic effect yielding homogenous and storage stable ink compositions ([0026] and [0057]).


Regarding claim 2, the combined disclosures of Goustiaux et al and Lchmann et al teach all the claim limitations as set forth above. Additionally, Goustiaux et al discloses that the ink composition comprises a binder (Abstract).

Regarding claim 6, the combined disclosures of Goustiaux et al and Lchmann et al teach all the claim limitations as set forth above. As discussed above, Lchmann et al discloses the cation of the ionic liquid is given as:

    PNG
    media_image1.png
    174
    218
    media_image1.png
    Greyscale
.
The groups R9-R12 are disclosed as being the same or different and are H or a linear or branched aliphatic hydrocarbon having 1 to 30 carbon atoms, i.e. a C1-30 alkyl. ([0039]). Thus, the disclosure of the reference encompasses non-symmetrical imidazolium ionic liquids.

Regarding claim 7, the combined disclosures of Goustiaux et al and Lchmann et al teach all the claim limitations as set forth above. As discussed above, Lchmann et al discloses the cation of the ionic liquid is given as:

    PNG
    media_image1.png
    174
    218
    media_image1.png
    Greyscale
.
The groups R9-R12 are disclosed as being the same or different and are H or a linear or branched aliphatic hydrocarbon having 1 to 30 carbon atoms, i.e. a C1-30 alkyl. ([0039]). Thus, the disclosure of the reference encompasses non-symmetrical imidazolium ionic liquids.
Alternatively, as discussed above the reference that the anion of the ionic liquid is a halide. Thus, the reference discloses that the ionic liquid is a halide as recited in the present claims.

Regarding claim 10, the combined disclosures of Goustiaux et al and Lchmann et al teach all the claim limitations as set forth above. As discussed above Goustiaux et al discloses ethylal, i.e. 

    PNG
    media_image2.png
    116
    323
    media_image2.png
    Greyscale
.


Regarding claim 11, the combined disclosures of Goustiaux et al and Lchmann et al teach all the claim limitations as set forth above. As discussed above Goustiaux et al discloses ethylal, i.e. 

    PNG
    media_image2.png
    116
    323
    media_image2.png
    Greyscale
.
From the above, it is clear that the solvent is a dialkyl ether with a C2 alkyl group. Additionally, the reference discloses methyl ethyl ketone, i.e. a ketone with 4 carbon atoms, as a solvent

Regarding claim 12, the combined disclosures of Goustiaux et al and Lchmann et al teach all the claim limitations as set forth above. Additionally, Goustiaux et al discloses that the binder is a polymer such as a phenol resins and cellulose ([0135]).

Regarding claim 13, the combined disclosures of Goustiaux et al and Lchmann et al teach all the claim limitations as set forth above. Additionally, Goustiaux et al discloses that the binder is cellulose ([0135]).

Regarding claim 14, the combined disclosures of Goustiaux et al and Lchmann et al teach all the claim limitations as set forth above. Additionally, Goustiaux et al discloses that the binder is a phenol resin ([0135]).

Regarding claim 15, the combined disclosures of Goustiaux et al and Lchmann et al teach all the claim limitations as set forth above. Additionally, Goustiaux et al discloses that the binder comprises 3 to 20 wt. %, within the recited range of 0.1 to 30 wt. % ([0144]).

Regarding claim 16, the combined disclosures of Goustiaux et al and Lchmann et al teach all the claim limitations as set forth above. Additionally, Goustiaux et al discloses that the ink composition comprises a plasticizer in the amount of 0.1 to 20 wt. %, within the recited range of at least 0.05 wt. % ([0120]).

Regarding claim 17, the combined disclosures of Goustiaux et al and Lchmann et al teach all the claim limitations as set forth above. Additionally, Goustiaux et al discloses that the ink composition comprises C.I. pigments and/or dyes ([0151]).

Regarding claim 18, the combined disclosures of Goustiaux et al and Lchmann et al teach all the claim limitations as set forth above. Additionally, Goustiaux et al discloses that the ink composition comprises the pigment and/or dyes in the amount of 3 to 10 wt. %, within the recited range of 0.05 to 25 wt. % ([0152]).

Regarding claim 19, the combined disclosures of Goustiaux et al and Lchmann et al teach all the claim limitations as set forth above. Additionally, Goustiaux et al discloses that the ink composition has a conductivity of greater than or equal to 300 S/cm at 20 ºC, within the recited range of greater than or equal to 5 S/cm ([0155]).

Regarding claim 20, the combined disclosures of Goustiaux et al and Lchmann et al teach all the claim limitations as set forth above. Additionally, Goustiaux et al discloses that the ink composition comprises additives such as chemical stabilizers, UV stabilizers etc. ([0160]).

Regarding claim 24, the combined disclosures of Goustiaux et al and Lchmann et al teach all the claim limitations as set forth above. Additionally, Goustiaux et al discloses that the pigment is C.I. Solvent Black 7 ([0151]).

Regarding claim 26, the combined disclosures of Goustiaux et al and Lchmann et al teach all the claim limitations as set forth above. As discussed above Lchmann et al discloses that the ionic liquid comprises 0.3 to 5 wt. % of the composition, overlapping the recited range of about 0.5 to 3 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 21, Goustiaux et al discloses an ink composition for marking a substrate by spraying an ink composition onto a substrate by continuous deflected jet technique, where the ink composition is liquid at ambient temperatures (Abstract and [0162]-[0163]). The ink 
The ink composition further comprises one or more dyes and/or pigments ([0055]). In light of this disclosure, the ink composition can comprise either dye, pigments, or a combination of dyes and pigments. The reference discloses that the ethylal in the ink composition dissolves the dyes ([0153]). Accordingly, it is clear that the reference discloses dyes that are soluble in the solvent as recited in the present claims.
While the reference discloses that ink composition comprises conductive salt, the reference does not disclose that the ink composition comprises 0.2 to 4 wt. % of an ionic liquid as recited in the present claims ([0156]-[0157]).
Lchmann et al discloses a solvent-borne ink composition comprising an ionic liquid as a dispersing additive, where the ionic liquids have a melting point below about 100 ºC (Abstract, [0027]-[0028], and [0037]). The reference discloses that the ionic liquid has an organic cation such as an imidazolium cations, ([0046] and [0049] – Formula (8)), i.e.

    PNG
    media_image1.png
    174
    218
    media_image1.png
    Greyscale
,

 The reference discloses that amount of the ionic liquid added to the ink composition is from 0.3 to 5 wt. % of the ink composition, overlapping the recited range of 0.2 to 4 wt. % ([0056]). The reference discloses that the combination of the ionic liquid as a secondary dispersant in combination with primary dispersant results in a synergistic effect yielding homogenous and storage stable ink compositions ([0026] and [0057]).
Given that both Goustiaux et al and Lchmann et al are drawn to solvent borne ink compositions containing pigments and ionic compounds, and, given that Goustiaux et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the ionic liquids as taught by Lchmann et al, it would therefore have been obvious to one of ordinary skill in the art to include such ionic liquids and dispersant in the ink composition disclosed by Goustiaux et al with a reasonable expectation of success.

Regarding claim 22, Goustiaux et al discloses a substrate obtained by drying an ink composition (Abstract and [0164]). The ink composition is applied to the substrate by spraying onto a substrate by a continuous deflected jet technique, where the ink composition is liquid at ambient temperatures (Abstract and [0162]-[0163]). 
The ink composition comprises a combination of ethylal and ketones such as methyl ethyl ketone ([0053-[0056], [0061], [0120], [0123], and [0127]). The total amount of the solvent is 50 to 90 wt. % of the ink composition, within the recited range of 30 to 90 wt. % ([0122]). Given that reference discloses that the solvent is substantially free of water, it is clear that the disclosure of the reference encompasses an embodiment where the ink composition does not contain water as recited in the present claims ([0115])

While the reference discloses that ink composition comprises conductive salt, the reference does not disclose that the ink composition comprises 0.2 to 4 wt. % of an ionic liquid as recited in the present claims ([0156]-[0157]).
Lchmann et al discloses a solvent-borne ink composition comprising an ionic liquid as a dispersing additive, where the ionic liquids have a melting point below about 100 ºC (Abstract, [0027]-[0028], and [0037]). The reference discloses that the ionic liquid has an organic cation such as an imidazolium cations, ([0046] and [0049] – Formula (8)), i.e.

    PNG
    media_image1.png
    174
    218
    media_image1.png
    Greyscale
,
and inorganic anions such as halides and hexafluorophosphates ([0036]).
 The reference discloses that amount of the ionic liquid added to the ink composition is from 0.3 to 5 wt. % of the ink composition, overlapping the recited range of 0.2 to 4 wt. % ([0056]). The reference discloses that the combination of the ionic liquid as a secondary dispersant in combination with primary dispersant results in a synergistic effect yielding homogenous and storage stable ink compositions ([0026] and [0057]).


Regarding claim 23, the combined disclosures of Goustiaux et al and Lchmann et al teach all the claim limitations as set forth above. Additionally, Goustiaux et al discloses that the substrate is metal, glass, and ceramic ([0165]).

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Goustiaux et al (US 2010/0028632) and Lchmann et al (US 2005/0183628) as applied to claims 1-2, 6-7, 10-24, and 26 above, and in view of Carda-Broch et al (see pages of Solvent Properties of the 1-Butyl-3-methylimidazolium Hexafluorophosphate Ionic Liquid attached to previous Office Action).

The discussion with respect to Goustiaux et al and Lchmann et al as set forth in Paragraph 16 above is incorporated here by reference.

Regarding claim 5, the combined disclosures of Goustiaux et al and Lchmann et al teach all the claim limitations as set forth above. As discussed above, Lchmann et al discloses the ionic liquid where the anion is hexafluorophosphate. The cation of the ionic liquid is given as:

    PNG
    media_image1.png
    174
    218
    media_image1.png
    Greyscale
.
The groups R9-R12 are disclosed as H or a linear or branched aliphatic hydrocarbon having 1 to 30 carbon atoms, i.e. a C1-30 alkyl. ([0039]). Thus, the disclosure of the reference encompasses 1-butyl-3-methylimidazolium hexafluorophosphate, i.e.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
As evidenced by Carda-Broch et al, this ionic liquid is not soluble in water (Page 199 – Conclusion). Thus, it is clear that the this ionic is soluble in water in a portion of not more than 0.1 w.t % at ambient temperature as recited in the present claim.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Goustiaux et al (US 2010/0028632) and Lchmann et al (US 2005/0183628) as applied to claims 1-2, 6-7, 10-24, and 26 above, and in view of Methyl Ethyl Ketone (see pages attached to previous Office Action).

The discussion with respect to Goustiaux et al and Lchmann et al as set forth in Paragraph 16 above is incorporated here by reference.

Methyl Ethyl Ketone, MEK has an evaporation rate 4.0 relative to butyl acetate. Thus, MEK is a volatile solvent as defined in the instant Specification. The total amount of solvent in the ink composition is from 50 to 90 wt. %, where the amount of ethylal in the ink composition is 10 to 85 wt. % of the ink composition ([0120]).  Thus, other solvent such as methyl ethyl ketone comprise 40 to 5 wt. % of the ink composition. The weight percent of methyl ethyl ketone to total solvent is in the range of 80 to 5.55 wt. %. Thus, the disclosure of the reference discloses an embodiment where the majority of the solvent is a volatile solvent as recited in the present claims. 

Response to Arguments
Applicant's arguments filed 4/13/2021 have been fully considered but are moot in light of the new grounds of rejection set forth above. 

Applicants argue that in view of the amendment to claim 1 to limit the composition to contain a soluble dye, rather than a solid pigment one of ordinary skill in the art would have had no reason to add the ionic liquid of Lchmann et al to the composition of Goustiaux because no dispersing additive is necessary of a soluble dye.  However, while Goustiaux is drawn to ionic liquids as dispersing agents for pigment and not dyes, it is significant to note that Paragraph [0055] of Lchmann et al discloses that the ink composition comprises one or more dyes and/or pigments. Thus, the disclosure of the reference envisions ink compositions that can comprise either dye or pigment, or a combination of dyes and pigments. Accordingly, given that the 

As evidence of unexpected results Applicants point to Comparative Examples 1-2 to Inventive Examples 1-3 presented in Table 1 of the instant Specification. However, the comparison is not a proper side-by-side comparison for the reasons set forth below.

The comparison of Comparative Example 1 to Inventive Examples 1-3 is not a proper side-by-side comparison for the following reasons. Comparative Example 1 comprises potassium hexafluorophosphate not found in Inventive Example 1, while Inventive Example 1 comprises the ionic liquid 1-butyl-3-methylimidazolium hexafluorophosphate. A proper side-by-side comparison would be the inventive ink composition comprising the ionic liquid to a comparative ink composition identical to the inventive composition but for the absence of any ionic compounds such as potassium hexafluorophosphate found in Comparative Example 1.
Inventive Example 2 comprises aminopropyltrimethoxysilane, a phenolic resin, and TEGOPHOBE 600, not found in Comparative Example 1, while Comparative Example 1 comprises potassium hexafluorophosphate and polyester not found in the inventive example.
Inventive Example 3 comprises aminopropyltrimethoxysilane, and a phenolic resin not found in Comparative Example 1, while Comparative Example 1 comprises RESAMINE HF480, potassium hexalfuorophosphate, and polyester not found in the inventive example. Inventive Example 4 comprises aminopropyltrimethoxysilane, and a phenolic resin not found in 

Comparative Example 2 comprises aminopropyltrimethoxysilane, a phenolic resin, BYK UX 3000, and potassium hexafluorophosphate not found in Inventive Example 1, while Inventive Example 1 comprises a polyester and TEGOGLIDE 435 not found in the comparative example. Comparative Example 2 comprises potassium hexafluorophosphate not found in Inventive Examples 2-3, while Comparative Example 2 comprises BYK UX 3500 not found in these inventive examples.

Furthermore, it is noted that the examples are not commensurate in scope with the scope of the claims, given that the inventive examples utilize specific types of ionic liquids, i.e. 1-butyl-3-methylimidazolium hexafluoroborate and 1-butyl-3-methylimidazolium tetrafluoroborate, and solvent, i.e. MEK, while the claims encompass any solvent and any ionic liquid that is liquid at a temperature of 100 ºC or lower. Thus, it is unclear if the obtained results are indicative of all ionic liquids and solvents encompassed by the present claims or only for those exemplified in the declaration.

Finally, it is noted that as set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 

Applicants point to Paragraph [0041] of the published application which discloses that halides, fluoride, chlorides and to a lesser extent the bromides and iodides have a very marked corrosive nature and therefore the many liquids among the ionic liquids of Lchmann et al would lead to a deterioration of inkjet printers. However, firstly it is noted that Paragraphs [0041]-[0042] refer to the salts disclosed in Paragraph [0032] and these salts do not appear to include the ionic liquids disclosed by Lchmann et al. 

Secondly, it is noted that Applicants have not proffered any evidence, i.e. data, supporting their position that the ionic liquid disclosed by Lchmann et al would result in deterioration of inkjet printers. To that end it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding the corrosive nature of the ionic liquids disclosed by Lchmann et al must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Finally, it is noted that if halides, fluoride, chlorides, bromides, and iodides have a very corrosive nature and such ionic liquids are utilized and/or encompassed by the instantly 

Applicants argue that one of ordinary skill in the art would not have used the ionic liquids of Lchmann et al in ink compositions for the continuous inkjet printing technique because that would lead to corrosion and deterioration of the inkjet printers. However, as discussed above Paragraphs [0041]-[0042] of the published application refer to the salts disclosed in Paragraph [0032] and these salts do not appear to include the ionic liquids disclosed by Lchmann et al.  Secondly, t is noted that Applicants have not proffered any evidence, i.e. data, supporting their position that the ionic liquid disclosed by Lchmann et al would result in deterioration of inkjet printers. Thirdly, if halides, fluoride, chlorides, bromides, and iodides have a very marked corrosive nature and such ionic liquids are utilized and/or encompassed by the instantly claimed ink composition, it is unclear how Applicants are obtaining an ink composition that does not result in deterioration of inkjet printers.

Applicants argue that there is absolutely no mention in Lchmann that ionic liquids could impart any electrical conductivity to ink composition and formulations. However, it is firstly noted that any recitation in claim 1 drawn to the conductivity is conspicuous by its absence in the present claims. Secondly, it is noted that Paragraph [0155] of Goustiaux et al discloses that the ink composition has a conductivity greater than or equal to 300 S/cm at 20 ºC, within the recited range of greater than or equal to 5 S/cm, recited in instant claim 19. Paragraphs [0156]-[0157] in the reference disclose that conductivity of the ink composition is obtained either through the dyes or a conductive salt. Thirdly, the fact that Applicant has recognized another advantage which would Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicants argue that one of ordinary skill in the art would have no basis to use ionic liquids to impart an electrical conductivity to inks for the continuous deflected inkjet printing technique or to replace the conductivity salts disclosed by Goustiaux. However, as set forth in the previous Office Action and maintained in the rejections above, the ionic liquid disclosed by Lchmann et al were added to the ink composition disclosed by Goustiaux et al as a dispersing additive and not to impart electrical conductivity to the ink composition. Furthermore, as set forth in the rejections above, the salts disclosed by Goustiaux et al were not replaced. Rather, the ink composition disclosed by Goustiaux et al was modified to contain the ionic liquids disclosed by Lchmann et al.

Applicants argue that in Lchmann et al, the only formulations comprising ionic liquids are either exclusively aqueous inks or so–called universal pastes used to color paint formulations based on resins of the PLIOLITE family and the solvents for these resin are exclusively white spirit or isoparaffins and therefore one of ordinary skill in the art would not have considered the teachings of Lchmann et al. However, it is significant to noted that the Abstract and Paragraphs [0023], [0031], [0034], and [0056] of Lchmann et al disclose ionic liquids as dispersing additives for inks. Specifically, Paragraphs [0023] and [0033] disclose the use of the ionic liquids for solvent-borne ink systems. Furthermore, Paragraph [0056] of the reference discloses amounts of the ionic liquid based on not only pigment formulations, paints, but ink compositions. Thus, from 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767